Citation Nr: 0118655	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) special monthly pension 
benefits in the amount of $33,925.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Montgomery, Alabama VA Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected disability 
pension benefits in August 1974 and special monthly pension 
with aid and attendance benefits in December 1995. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for pension benefits was based on 
countable annual family income, and that he should notify the 
VA of any changes in his or his spouse's income. 

3.  In March 2000, evidence was received by the RO showing 
that the veteran's spouse received income from earnings in 
1997, 1998, and 1999.  The veteran did not report the receipt 
of such income.

4.  In May 2000, the veteran's pension benefits were adjusted 
effective February 1, 1997, based the unreported earned 
income of the veteran's spouse.  This action created an 
overpayment of $33,925.

5.  The veteran was paid benefits to which he was not 
entitled because of his willful failure to report the receipt 
of earned income by his spouse, despite his knowledge that he 
was required to do so, and that an overpayment would likely 
result from failure to report the income.

CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $33,925, is precluded 
by the veteran's bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that all 
relevant facts on this issue has been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The RO awarded the veteran disability pension benefits in an 
August 1974 rating decision.  Over the years, several VA 
award letters indicated that the veteran and his spouse's 
only source of income was the veteran's Social Security and 
that his rate of pension was directly related to his annual 
family income.  In December 1995, the RO awarded the veteran 
special monthly pension with aid and attendance.  Subsequent 
award letters from the RO informed the veteran that only 
income from the Social Security Administration for himself 
was included in determining his countable income.  These 
award letters specifically listed no income from earnings, 
Social Security, or other sources for his spouse.  The 
veteran was advised that his rate of pension was directly 
related to his countable annual family income and to notify 
VA of any changes in income as failure to do so might result 
in the creation of an overpayment.  

Evidence of record reflected that the veteran submitted an 
Eligibility Verification Reports (EVRs) for several years 
noting that he was married and showing only his Social 
Security income.  In a January 1997 EVR, the veteran affirmed 
that the only income of he and his spouse was his Social 
Security, that his spouse had received no income over the 
past 12 months, and that his spouse did not expect to have 
income over the next 12 months.  In a January 1998 VA Form 
21-8416, the veteran reported the amount of Social Security 
benefits he received in 1997 and 1998.  In award letters 
dated in March 1997 and April 1998, the RO listed the 
countable income of both the veteran and his spouse and 
specifically showed $0 in all income categories including 
earned income for the veteran's spouse for 1997 and 1998.  
These letters again advised the veteran that his pension 
award was based on the income of both he and his spouse and 
advised him to report any change in income.
  
In a March 2000 letter, the RO notified the veteran that it 
proposed to reduce his disability pension benefits effective 
from February 1, 1997, based on evidence showing that his 
spouse received earned income of $14,266 for 1997, $ 11,429 
for 1998, and $ 12,500 for 1999.  In a May 2000 letter, the 
veteran admitted that he was wrong in not reporting his 
spouse's income, but that he thought he did not have to since 
he was receiving aid and attendance benefits.  In May 2000, 
the veteran's benefits were reduced effective February 1, 
1997.  This action resulted in an overpayment of $33,925.   

In November 2000, the veteran submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship. 

In a November 2000 decision, the Committee denied the 
veteran's request for waiver.  The Committee determined that 
there was bad faith involved in the creation of the 
indebtedness on the grounds that there was intention on the 
veteran's part to seek an unfair advantage, with knowledge of 
the consequences, and resulting loss to the government, i.e., 
the veteran's continuing receipt of disability pension 
without reporting receipt of additional income of his spouse.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2000).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2000).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2000); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 255.  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  Here, the Board has only 
considered the regulatory standard.  

Turning to the facts of this case, in November 2000, the 
Committee denied the veteran's request for waiver of recovery 
of a $33,925 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his spouse's 
earned income.  As noted above, he had been repeatedly 
instructed to report such changes and that his pension award 
was based on only his Social Security income.

The evidence of record establishes that the veteran's failure 
to report his spouse's receipt of income was not mere 
inadvertence.  Evidence of record shows that the veteran 
reported to the VA in 1997 and 1998 that he was married and 
living with spouse and that the income was Social Security 
benefits.  However, the veteran stated that he was informed 
that he did not need to report his spouse's income if he was 
receiving special monthly pension with aid and attendance 
because he still needed the aid and attendance even though 
she was working.  The Board finds that argument unconvincing.  
In letters pertaining to his award of pension benefits, the 
RO explained to the veteran with particularity that his 
pension award was based on the countable family income which 
included $0 income from any source for his spouse.  Thus, he 
was well aware of his obligation to report all sources of 
income fully and of the relationship between receipt of such 
income and his VA pension entitlement, yet he did not report 
his spouse's receipt of earned income for 1997, 1998, and 
1999.

Upon review, the Board finds that the veteran knew he had to 
report the change in marital status, the income of his 
spouse, and he knew the consequences of failing to report it.  
His failure to report the receipt of earned income by his 
spouse was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$33,925 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (2000) (directing that considerations of 
equity and good conscience are inapposite where fraud, 
misrepresentation or bad faith is found).
 

ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $33,925 is 
denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

